Martin, J.
delivered the opinion of the court. The plaintiff alleges he purchased from the defendant, a flat-boat of hay, which the latter afterwards sold to another person, to his, the plaintiffs, great damage.
The general issue was pleaded; there was judgment for the defendant, and the plaintiff appealed.
Buchanan for the plaintiff, Conrad for the defendants.
His counsel has drawn our attention to a bill of exceptions he took to the opinion of the parish judge, who received evidence of a declaration of one of the plaintiff’s witnesses, that he, the witness, had received four dollars, to swear that the defendant had sold his hay to the plaintiff, at 28 dollars per ton The evidence was opposed, on the ground that the witness’s declaration in the absence of the plaintiff, was inadmissible.
We do not think the judge erred. It is allowed to give a witness’s declarations in evidence, in order to discredit him, and lessen the weight of his testimony.
On the merits, the question before the inferior court was merely one of facts, and we cannot say the judge erred in dismissing it.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed, with costs.